Citation Nr: 9928738	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of traumatic arthritis, right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1957 to July 
1960.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 1997 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

In 1994 a VA examiner documented that the range of motion of 
flexion was from 35 to 95 degrees.  Extension was from 95 to 
35 degrees.  

The January 1997 VA examination disclosed right knee mild 
laxity on lateral to medial force.  The range of motion was 
38 degrees.  An additional 22 degrees could be elicited with 
discomfort.  There was no swelling or deformity.  The 
diagnoses were degenerative joint disease of the right knee 
and derangement of the right knee.  

The examination report is inadequate and should have been 
returned.  A range of motion has a start and ending point, 
generally.  We are unable to interpret what a range of motion 
of 38 degrees means.  If the range of motion is from 0 to 38 
degrees, we cannot understand how the RO justified the 
current evaluation.

The October 1997 combines diagnostic code 5010 with 5257.  
This is error.  See VAOPGCPREC 9-98 (August 1998).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that the 
rule against pyramiding of benefits (38 C.F.R. § 4.14 (1997)) 
"does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use including 
flare-ups."  See also Schafrath v. Derwinski, 1 Vet. App. 
589, 592-93 (1991).  In addition, the Court stated that 38 
C.F.R. §§ 4.40, 4.45 apply to evaluating injuries of the 
joints and that an examination should consider both whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time 
and also "the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination."  DeLuca, 8 Vet. App. at 207.  

On remand, the appellant's service-connected traumatic 
arthritis of the right knee should be examined to assess the 
degree of limitation of function due to pain, weakened 
movement, excess fatigability, more motion than normal, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  See 
also codes 5257, 5260, 5261.

1.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the appellant's service-
connected traumatic arthritis of the 
right knee.   The examination report 
should include specific measurements of 
motions in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right knee in degrees.  At 
what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the knee.  Please also report passive 
range of motion in degrees.  At what 
ranges of motion does pain limit 
function?  Grade the strength of the 
right knee.  Is there weakness? State yes 
or no and set forth your findings.  Is 
there excess fatigability?  State yes or 
no and set forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  Identify the 
presence or absence of subluxation and 
instability.  The examiner should answer 
each of the above questions in detail and 
should state upon what evidence he/she 
bases the opinions. If a finding is 
normal, that fact must be affirmatively 
noted in the report.

2.  The RO is requested to obtain an 
examination report that is full and 
complete.  If the report is inadequate, 
the report shall be returned.  

3.  The RO shall review the GC opinion 
that provides for separate ratings based 
on instability and limitation of motion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


